Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
The application has been amended as follows: 
Claims 1-9 are canceled as previously presented, claims 10 and 19 are currently amended, claim 13 is canceled and claims 11,12,14,15,16,17,18, and 20 are as previously presented as filed on 02/01/2021. Authorization for this examiner’s amendment was given in an interview with Rob Harmer on 04/14/2021.

Claims:
10. (Currently Amended) A strut bearing for bearing a strut on a motor vehicle body and for setting and adjusting a camber at the strut of a wheel suspension, the strut bearing comprising: 
a fixing means;
a releasable clamping connection, wherein by way of the fixing means the releasable 	clamping connection can be formed between the strut bearing and the motor vehicle 	body;
a strut receiver; and
an adjustment device that includes 
	a sliding block with a guide element, 
	a bearing plate with a guide element receiver forming a linear guide of the sliding block 			with the guide element together with the guide element receiver, wherein the 	guide element receiver is a guide frame, wherein the sliding block is disposed 			inside the guide frame, and
	a clamping plate, wherein the bearing plate, the sliding block, and the clamping plate 			are positioned relative to one another such that the sliding block can be fixed at 			least by clamping between the bearing plate and the clamping plate,
wherein the strut receiver is disposed on the sliding block such that a position of the sliding 	block in the linear guide correlates with the setting of the camber at the strut.
13. (Canceled). 
19. (Currently Amended) A method for setting and adjusting camber of motor vehicles, the method comprising:
	providing a strut with a strut end disposed on a side facing away from a wheel;	providing a strut bearing comprising
		a strut receiver for receiving the strut end, 
		an adjustment device that includes a sliding block with a guide element, a 				bearing plate with a guide element receiver forming a linear guide of 				the sliding block with the guide element together with the guide 				element receiver, and a clamping plate, wherein the bearing plate, the 				sliding block, and the clamping plate are disposed relative to one 				another such that the sliding block can be fixed at least by clamping 				between the bearing plate and the clamping plate, wherein the strut 				receiver is disposed on the sliding block, wherein the guide element 				receiver is a guide frame and the sliding block is disposed inside the 				guide frame,
		a fixing means, and

	partially releasing the fixing means, wherein the releasable clamping connection is 			partially released and the strut bearing remains connected to the motor vehicle 			body, wherein the sliding block is displaceable in the adjustment device;
	displacing the sliding block in the adjustment device in a transverse direction to a 			longitudinal axis of the motor vehicle body for at least one of setting or 				adjusting camber, while the releasable clamping connection is partially released; 		and 
	tightening the at least partially released fixing means, wherein the partially released 			releasable clamping connection is at least partially recreated, wherein the 			sliding block displaced in the adjustment device is fixed at least by clamping. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Relevant prior art teaching strut bearings for a strut on a motor vehicle can be found on PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLIN ANNE MILLER whose telephone number is (571)272-4356.  The examiner can normally be reached on M-F 8:00am-5:00pm (est).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.A.M./Examiner, Art Unit 3616                                                                                                                                                                                                        

/PAUL N DICKSON/Supervisory Patent Examiner, Art Unit 3616